Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 13-21 are allowed.
The following is an examiner’s statement of reason for allowance: The following is a statement of reason for the indication of allowable subject matter: the prior art or record does not disclose or render obvious the combination set forth in claim 11, 19, and 21.
In particular, for claim 11, the prior art of record does not disclose or render obvious the torque converter comprising the combination of features “wherein a housing (2, 21, 22) encloses at least the piston (7) and the lock-up clutch (6), and the at least one tongue shaped (12) is fixed to the housing, in the starting position of the piston (7), the at least one tongue shaped closing element (12) is closely fitted against the piston (7) so as to close the at least one closable opening (11), and the at least one tongue shaped closing element (12), when the piston (7) is spaced away from the start position, permits the at least one closable opening (11) to open” in combination with other claim limitations. The closest prior art Malloy discloses the tongue shaped element is fixed to the piston and not the housing. There is no apparent rationale for combining Malloy or any of the prior arts to arrive at the claim invention, absent hindsight.
In particular, for claim 19, the prior art of record does not disclose or render obvious the torque converter comprising the combination of features “wherein the at least one tongue shaped closing element (12) forms part of another component (61) of the torque converter (1)” in combination with other claim limitations. There is no apparent rationale or motivation to have the tongue shaped closing element to form another component. 
In particular, for claim 21, the prior art of record does not disclose or render obvious the torque converter comprising the combination of features “the second tongue shaped closing element (13) closes a second side of the at least one closable opening (11)” in combination with other claim limitations. The closest prior art Malloy discloses only one closing element on one side of the closable opening and none on the other side. There is no apparent rationale for combing Malloy or any of the prior arts to arrive at the claim invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656